RESOLUCIÓN
En el día de ayer falleció el Hon. Víctor M. Pons Núñez, quien desde el 18 de diciembre de 1985 hasta el 31 de enero de 1992 prestó servicios distinguidos a la magistra-tura puertorriqueña como Juez Presidente de este Tribunal.
Desde que ingresó al foro del país en 1959, se destacó como abogado en la práctica privada. Por vocación natural al servicio público, en 1965 aceptó ser miembro del Consejo de Educación Superior y, en 1973, abandonó una práctica lucrativa para servir como Secretario de Estado.
En todas esas funciones evidenció su excelente prepara-ción profesional, hondura en el pensamiento y un apego riguroso a las normas éticas. En sus relaciones oficiales y privadas, el ex Juez Presidente Pons Núñez —sin abdicar *751sus rectos criterios de consciencia— siempre se caracterizó por un estimulante calor humano, una legítima sencillez y apacible ecuanimidad temperamental. Su personalidad y virtudes quedan definidas en la clásica expresión “Honeste vivere, alterum non loedere, suum cuique tribuere” (“Vivir honestamente, no hacer daño a nadie y dar a cada uno lo que es suyo”).
A la figura ilustre del ex Juez Presidente Pons Núñez, quien honró la abogacía, a los tribunales y fue fiel defensor de la independencia judicial, rendimos homenaje de sen-tida recordación mediante esta constancia escrita y, ade-más, decretamos tres (3) días de duelo, tiempo durante el cual las banderas de los tribunales del país permanecerán a media asta.
Extendemos nuestro sincero testimonio y ruego espiri-tual a su viuda, Sra. Carmen Luisa Rexach, a sus cinco (5) hijos, Carolina, Carmen Luisa, Víctor Manuel, Juan Antonio y Adrián Javier, a los nietos y demás familiares.

Notifíquese y publíquese.

Lo acordó el Tribunal y certifica la Subsecretaría del Tribunal Supremo.
(Fdo.) Carmen E. Cruz Rivera

Subsecretaría del Tribunal Supremo